         Case 1:17-cv-00124-LLS Document 132 Filed 10/09/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 FEDERAL TRADE COMMISSION and                        Case No. 1:17-cv-00124-LLS
 THE PEOPLE OF THE STATE OF NEW
 YORK, by LETITIA JAMES, Attorney
 General of the State of New York,
                        Plaintiffs,
                        v.
 QUINCY BIOSCIENCE HOLDING
 COMPANY, INC., a corporation;
 QUINCY BIOSCIENCE, LLC, a limited
 liability company;
 PREVAGEN, INC., a corporation
 d/b/a/ SUGAR RIVER SUPPLEMENTS;
 QUINCY BIOSCIENCE
 MANUFACTURING, LLC, a limited
 liability company; and
 MARK UNDERWOOD, individually and as
 an officer of QUINCY BIOSCIENCE
 HOLDING COMPANY, INC., QUINCY
 BIOSCIENCE, LLC, and PREVAGEN,
 INC.,
                        Defendants.

            [PROPOSED] STIPULATED ORDER TO EXTEND DEADLINES

       WHEREAS Plaintiffs Federal Trade Commission and the People of the State of New York

by Letitia James, Attorney General of the State of New York (“Plaintiffs”) and Defendants Quincy

Bioscience Holding Company, Inc., Quincy Bioscience, LLC, Prevagen Inc., Quincy Bioscience

Manufacturing, LLC, and Mark Underwood (collectively, “Defendants”) (Plaintiffs and

Defendants, collectively, “Parties”) have met and conferred with respect to the permissibility and
         Case 1:17-cv-00124-LLS Document 132 Filed 10/09/20 Page 2 of 4




scope of Defendants’ Revised Rule 30(b)(6) Notices of Deposition to Plaintiffs and are at an

impasse with respect to Defendants’ Revised Notices;

       WHEREAS Plaintiffs intend to file letter-motions requesting a pre-motion discovery

conference pursuant to Local Civil Rule 37.2 seeking protective orders in response to Defendants’

Revised Rule 30(b)(6) Notices of Deposition to Plaintiffs (“Plaintiffs’ Anticipated Letter-

Motions”);

       WHEREAS the Stipulated Order to Extend the Deadline for Rule 30(b)(6) Depositions of

Plaintiffs (ECF. No. 130) provides that the deadline for Defendants to complete any Rule 30(b)(6)

depositions of Plaintiffs is October 30, 2020; and

       WHEREAS there have been four prior extensions of various case deadlines in this matter,

which this Court has granted in Orders dated March 6, 2017 (to allow Defendants to file a Motion

to Dismiss), March 20, 2020 (to allow Defendants to complete document production), June 8, 2020

(to provide for conducting depositions remotely in light of the COVID-19 pandemic, and

September 16, 2020 (to allow the Parties to continue to meet and confer on any Rule 30(b)(6)

depositions of Plaintiffs and to extend the deadline for such depositions).

       IT IS HEREBY STIPULATED AND AGREED between and among the Parties, by and

through their undersigned counsel, as follows:

       1.      Briefing Schedule for Plaintiffs’ Anticipated Letter-Motions: Plaintiffs shall

file their Anticipated Letter-Motions by October 20, 2020. Defendants shall file their responses
          Case 1:17-cv-00124-LLS Document 132 Filed 10/09/20 Page 3 of 4




to Plaintiffs’ Anticipated Letter-Motions by October 27, 2020. Plaintiffs shall file their replies by

November 3, 2020.

         2.    Rule 30(b)(6)Depositions: The deadline for Defendants to complete any Rule

30(b)(6) depositions of Plaintiffs shall be extended from October 30, 2020 up to and including a

date twenty-one (21) days after the Court makes a final ruling regarding the protective orders.

However, the Parties agree that any Rule 30(b)(6) depositions of Plaintiffs will not proceed until

the Court rules regarding the protective orders. No additional discovery shall be served except for

discovery that arises out of any Rule 30(b)(6) depositions of Plaintiffs and/or the negotiations

regarding the Rule 30(b)(6) notices.

         3.    Status Conference: The Status Conference currently set for November 9, 2020 at

3:00 p.m. is adjourned to December ____, 2020 at __ p.m.

SO STIPULATED:

Dated:         New York, New York
               October _____, 2020

FEDERAL TRADE COMMISSION                      PEOPLE OF THE STATE OF NEW YORK
                                              BY LETITIA JAMES


 /s/ Annette Soberats________                  LETITIA JAMES
 MICHELLE RUSK                                 Attorney General of the State of New York
 ANNETTE SOBERATS
 EDWARD GLENNON                                By: /s/ Kate Matuschak_______
 Federal Trade Commission                      JANE M. AZIA
 600 Pennsylvania Avenue, NW                   Bureau Chief
 Washington, D.C. 20850                        KATE MATUSCHAK
 202-326-3148, mrusk@ftc.gov                   Assistant Attorney General
 202-326-2921, asoberats@ftc.gov               STEPHEN MINDELL
 202-326-3126, eglennon@ftc.gov                Special Assistant Attorney General
 202-326-3259 (facsimile)                      Consumer Frauds and Protection Bureau
                                               28 Liberty Street
 Attorneys for Plaintiff                       New York, NY 10005
 FEDERAL TRADE COMMISSION                      Tel: (212) 416-6189; Fax: (212) 416-6003
                                               Email: kate.matuschak@ag.ny.gov
        Case 1:17-cv-00124-LLS Document 132 Filed 10/09/20 Page 4 of 4




FOR KELLEY DRYE                        FOR COZEN O’CONNOR


 _/s/ Geoffrey W. Castello             __/s/ Michael B. de Leeuw

Geoffrey W. Castello, III.              Michael B. de Leeuw
Glenn T. Graham                         Tamar S. Wise
Jaclyn M. Metzinger                     Cozen O’Connor
Kelley Drye & Warren LLP                45 Broadway Atrium, Suite 1600
101 Park Avenue                         New York, NY 10006
New York, NY 10178                      (212) 908-1331
(212) 808-7800                          mdeleeuw@cozen.com
gcastello@kelleydrye.com                twise@cozen.com
ggraham@kelleydrye.com
jmetzinger@kelleydrye.com               Attorneys for Defendant
                                        Mark Underwood
Attorneys for Defendants
Quincy Bioscience Holding Co., Inc.,
Quincy Bioscience, LLC,
Prevagen Inc., and
Quincy Bioscience Manufacturing, LLC




SO ORDERED, this _________ day of

________________, 2020,




________________________________
LOUIS STANTON
UNITED STATES DISTRICT JUDGE
